Citation Nr: 0518332	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder.

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1976 to April 
1979.

This matter arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, dated in 
October 2001 and January 2002 that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the appellate process, in his VA Form 9 dated in 
February 2002, the veteran requested a video-conference 
hearing before a Veterans Law Judge of the Board.  In his VA 
Form 9, dated in April 2002, he again stated that he wished 
to be scheduled for a personal appearance at the RO.

Review of the veteran's claims folder reveals that he has not 
yet been scheduled to appear for a video-conference hearing 
before a Veterans Law Judge of the Board.  Accordingly, in 
order to afford the veteran due process, this case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

The appeal is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing at the RO, before a 
Veterans Law Judge, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



